Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination 
Claims 1-20 have been allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance:
After a complete search of the entire relevant prior art, the Examiner has determined the claims are in condition for allowance. The following limitation and this order when viewed in combination with the remainder of the claims as whole place this application in condition for allowance.
Detecting a triggering event for restarting the media management component
Responsive to detecting the triggering event, performing media management component restart operations comprising:
Suspending operation of the access management component
Determining whether the media management component is operating
And if so then suspending operation of the media management component 
Resetting the media management component 
Resuming operation of the media management component 
Resuming operation of the access management
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner